NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT

In the Interest of O. C., a child.     )
                                       )
                                       )
C.R.O.,                                )
               Appellant,              )
                                       )
v.                                     )         Case No. 2D19-2999
                                       )
DEPARTMENT OF CHILDREN AND             )
FAMILIES and GUARDIAN AD LITEM         )
PROGRAM,                               )
                                       )
               Appellee.               )
                                       )

Opinion filed September 2, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Charlotte County; Mary C. Evans, Judge.

Karen S. Beavin of Karen S. Beavin,
P.A., Naples, for Appellant.

Thomasina F. Moore, Statewide Director
of Appeals, Tallahassee; Douglas J. Glaid
Pro Bono Statewide Guardian ad Litem
Office Defending Best Interests Project,
Fort Lauderdale, for Appellee Guardian
ad Litem Program.


PER CURIAM.


               Affirmed.
BLACK, SLEET, and ATKINSON, JJ., Concur.




                                    -2-